In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00074-CR



          DANIEL MOONEYHAM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 15F0640-202




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

        Court Reporter Camille C. Warren recorded the trial court proceedings in appellate cause

number 06-17-00074-CR, styled Daniel Mooneyham v. The State of Texas, trial court cause

number 15F0640-202 in the 202nd Judicial District Court of Bowie County, Texas. The reporter’s

record was originally due in this matter on May 30, 2017. That deadline was extended twice by

this Court, resulting in the most recent due date of July 31, 2017. Although we cautioned Warren

that we would not look favorably on additional requests to extend the deadline, she has nonetheless

filed a third request for an extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Warren to file the reporter’s record in appellate cause number 06-17-

00074-CR, styled Daniel Mooneyham v. The State of Texas, trial court cause number 15F0640-

202 in the 202nd Judicial District Court of Bowie County, Texas, to be received no later than the

close of business August 10, 2017.

        If the reporter’s record is not received on or before August 10, we warn Warren that we

may begin contempt proceedings and order her to show cause why she should not be held in

contempt of this Court for failing to obey its order.


                                                   2
      IT IS SO ORDERED.


                          BY THE COURT

Date: August 8, 2017




                            3